DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-16 are dependent on Claim 1. Regarding Claim 1, Bader et al. (EP 2762211 A2) (hereinafter “Bader”) teaches the first two elements of the claim (hereinafter (1a) and (1b), respectively) but does not teach the third element (hereinafter (1c)). Bader teaches
(1a), a heel unit for a downhill or a combined downhill and alpine touring binding for a ski, comprising: a vertical-release functional group with a tensioning device with a sole holder and a first spring assembly for holding a ski boot in the downhill position (Figure 1, below; “Description” Paragraph 1: “The invention relates to a heel holder for a combined downhill and touring binding for a ski. The heel retainer includes…a tensioning device for securely holding a ski boot in the heel retainer with a sole retainer, and a locking mechanism that selectively locks at least portions of the heel retainer in a downhill or touring position...”; “Description” Paragraph 42: “A tensioning device 4 in a pivot joint 9 is connected to the first connection structure part 3a. The tensioning device 4 comprises inter alia a tensioning device body 4a, a sole holder 5 and two climbing aids 7, 8.”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Bader Figure 1
	(1b), a horizontal-release functional group with a base plate that can be positioned on the ski and a slide that can be deflected laterally opposing the ski longitudinal direction against the force of a second spring assembly, on which the vertical-release functional group is arranged, as well as with a compression spring assembly acting on the horizontal-release functional group (Figure 1, above; Figures 2 and 7, below; “Description” Paragraph 39: “The heel holder 1 has a base plate 2, a first connection structure part 3a and a second connection structure part 3b, which together form a connection structure 3.”; “Description” Paragraph 13: “In a transverse release of the heel holder, the first connection structure part can [move] transversely to the ski direction of the second connection structure part and at the same time release the locking of the heel holder 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Bader Figure 2

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Bader Figure 7 (Top View)
As indicated above, Bader teaches (1a) and (1b) but does not teach (1c). Soldan (EP 2889064 A1) is the closest teaching reference but does not teach the entirety of (1c). Soldan teaches that the vertical-release functional group can be rotated on the horizontal-release functional group around an axis, which runs vertically towards the top side of the ski or to the vertical onto the top side of the ski at an angle of up to 5° but does not, nor does the prior art, teach or suggest a way such that, after a limited lateral deflection of the slide against the force of the second spring assembly, the vertical-release functional group rotates to release of the ski boot into the respective lateral-release direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618